Exhibit 10.1

STOCK AND WARRANT PURCHASE AGREEMENT

by and between

HEALTHAXIS INC.

and

TAK INVESTMENTS, INC.

February 23, 2005

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

  Page           ARTICLE I DEFINITIONS   1                   1.1   DEFINITIONS  
1           ARTICLE II PURCHASE AND SALE OF SECURITIES   6                   2.1
  PURCHASE AND SALE OF COMMON STOCK   6       2.2   ISSUANCE OF WARRANTS   6    
  2.3   CLOSING   6  


ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY   7                  
3.1   CORPORATE EXISTENCE AND POWER   7       3.2   AUTHORIZATION; NO
CONTRAVENTION   7       3.3   BINDING EFFECT   7       3.4   GOVERNMENTAL
AUTHORIZATION   8       3.5   CAPITALIZATION   8       3.6   AUTHORIZATION,
VALIDITY AND ISSUANCE OF SECURITIES   9       3.7   LITIGATION   10       3.8  
COMPLIANCE WITH LAWS   10       3.9   NO DEFAULT OR BREACH; CONTRACTUAL
OBLIGATIONS   10       3.10   TITLE TO PROPERTIES AND ASSETS   11       3.11  
REPORTS; FINANCIAL STATEMENTS; INTERNAL CONTROLS   11       3.12   TAXES   12  
    3.13   NO MATERIAL ADVERSE CHANGE; ORDINARY COURSE OF BUSINESS   12      
3.14   PRIVATE OFFERING   13       3.15   ANTI-TAKEOVER DEVICES   13       3.16
  LABOR RELATIONS   14       3.17   EMPLOYEE BENEFIT PLANS   14       3.18  
LIABILITIES   15       3.19   INTELLECTUAL PROPERTY   15       3.20   INSURANCE
  16       3.21   NETWORK REDUNDANCY AND COMPUTER BACK-UP   17       3.22  
PRIVACY OF CUSTOMER INFORMATION   17  

 

--------------------------------------------------------------------------------

 

  3.23   POTENTIAL CONFLICTS OF INTEREST   17       3.24   TRADE RELATIONS   17
      3.25   BROKER’S, FINDER’S OR SIMILAR FEES   17     ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER   17       4.1   POWER   17    
  4.2   AUTHORIZATION; NO CONTRAVENTION   17       4.3   GOVERNMENTAL
AUTHORIZATION; THIRD PARTY CONSENTS   18       4.4   BINDING EFFECT   18      
4.5   PURCHASE FOR OWN ACCOUNT   18       4.6   RESTRICTED SECURITIES   19      
4.7   BROKER’S, FINDER’S OR SIMILAR FEES   19       4.8   ACCREDITED INVESTOR  
19       4.9   RESIDENCY   19     ARTICLE V COVENANTS   19       5.1  
PREPARATION OF PROXY STATEMENT   19       5.2   SPECIAL MEETING   20       5.3  
FURNISHING OF INFORMATION   20       5.4   LISTING AND RESERVATION OF PURCHASED
SHARES AND WARRANT SHARES   20       5.5   NO INTEGRATED OFFERINGS   21      
5.6   NOTICE OF BREACHES   21       5.7   FORM D   21       5.8   TRANSFER AGENT
INSTRUCTIONS   21       5.9   PRESS RELEASE; FILING OF FORM 8-K   22       5.10
  BEST EFFORTS   22       5.11   CONFIDENTIALITY   22     ARTICLE VI CONDITIONS
TO THE OBLIGATION OF THE PURCHASER TO CLOSE   22       6.1   REPRESENTATIONS AND
WARRANTIES   23       6.2   COMPLIANCE WITH THIS AGREEMENT   23       6.3  
OFFICER’S CERTIFICATE   23       6.4   SECRETARY’S CERTIFICATE   23  

 

--------------------------------------------------------------------------------

 

  6.5   CHIEF FINANCIAL OFFICER’S CERTIFICATE   23       6.6   PURCHASED
SECURITIES   24       6.7   INVESTOR RIGHTS AGREEMENT   24       6.8  
REGISTRATION RIGHTS AGREEMENT   24       6.9   SERVICES AGREEMENT   24      
6.10   AMENDMENTS TO THE EMPLOYMENT AGREEMENTS   24       6.11   OPINION OF
COUNSEL   24       6.12   BOARD OF DIRECTORS   24       6.13   NASD   24      
6.14   STATUS UPDATE   24       6.15   PREFERRED RIGHTS   24       6.16   NO
INJUNCTION   24       6.17   COMMON SHAREHOLDERS’ APPROVAL   25     ARTICLE VII
CONDITIONS TO THE OBLIGATION OF THE COMPANY TO CLOSE   25       7.1   PAYMENT OF
PURCHASE PRICE   25       7.2   INVESTOR RIGHTS AGREEMENT   25       7.3  
REGISTRATION RIGHTS AGREEMENT   25       7.4   SERVICES AGREEMENT   25       7.5
  AMENDMENTS TO THE EMPLOYMENT AGREEMENTS   25       7.6   REPRESENTATIONS AND
WARRANTIES   25       7.7   COMPLIANCE WITH THIS AGREEMENT   25       7.8   BANK
LETTER   25       7.9   NO INJUNCTION   26       7.10   COMMON SHAREHOLDERS’
APPROVAL   26       7.11   OBSERVER AGREEMENTS   26     ARTICLE VIII
INDEMNIFICATION   26       8.1   INDEMNIFICATION   26       8.2   NOTIFICATION  
26       8.3   CONTRIBUTION   27     ARTICLE IX TERMINATION OF AGREEMENT   27  
    9.1   TERMINATION   28  

 

--------------------------------------------------------------------------------

 

  9.2   SURVIVAL   28     ARTICLE X MISCELLANEOUS   29       10.1   SURVIVAL OF
REPRESENTATIONS AND WARRANTIES   29       10.2   NOTICES   29       10.3  
SUCCESSORS AND ASSIGNS; THIRD PARTY BENEFICIARIES   30       10.4   AMENDMENT
AND WAIVER   30       10.5   COUNTERPARTS   30       10.6   HEADINGS   31      
10.7   GOVERNING LAW   31       10.8   DISPUTES   31       10.9   SEVERABILITY  
31       10.10   RULES OF CONSTRUCTION   32       10.11   ENTIRE AGREEMENT   32
      10.12   FEES AND EXPENSES   32       10.13   PUBLIC ANNOUNCEMENTS   32    
  10.14   FURTHER ASSURANCES   32  

 

--------------------------------------------------------------------------------

 

STOCK AND WARRANT PURCHASE AGREEMENT

     THIS STOCK AND WARRANT PURCHASE AGREEMENT is dated as of February 23, 2005
(this “Agreement”), by and between Healthaxis Inc., a Pennsylvania corporation
(the “Company”) and Tak Investments, Inc., a Delaware corporation (the
“Purchaser”).


     WHEREAS, upon the terms and conditions set forth in this Agreement, the
Company proposes to issue and sell to the Purchaser (a) 2,222,222 shares
(“Purchased Shares”) of common stock of the Company, par value $0.10 per share
(the “Common Stock”), (b) a warrant in the form attached hereto as Exhibit A
(the “First Warrant”) with put and call features to purchase up to 3,333,333
shares of Common Stock, (c) a warrant in the form attached hereto as Exhibit B
(the “Second Warrant”) to purchase up to 1,388,889 shares of Common Stock, and
(d) a warrant in the form attached hereto as Exhibit C (the “Third Warrant”) to
purchase up to 1,388,889 shares of Common Stock pursuant to Sections 2.1 and 2.2
of this Agreement.


     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:


ARTICLE I

DEFINITIONS

     1.1 DEFINITIONS. As used in this Agreement, and unless the context requires
a different meaning, the following terms have the meanings indicated:


     “Affiliate” shall mean any Person who is an “affiliate” as defined in Rule
12b-2 of the General Rules and Regulations under the Exchange Act.


     “Agreement” means this Agreement as the same may be amended, supplemented
or modified in accordance with the terms hereof.


     “Amendments to the Employment Agreements” means the amendments to the
Change in Control Employment Agreements of James McLane, John Carradine, J.
Brent Webb and Jimmy Taylor.


     “Application” has the meaning set forth in Section 5.4 of this Agreement.


     “Articles of Incorporation” means the Amended and Restated Articles of
Incorporation, as amended, of the Company, as in effect on the date hereof.


     “Assets” has the meaning set forth in Section 3.10 of this Agreement.


     “Audited 2003 Financial Statements” has the meaning set forth in Section
3.11 of this Agreement.


     “BCL” means the Pennsylvania Business Corporation Law.


--------------------------------------------------------------------------------

 

     “Board of Directors” means the Board of Directors of the Company.


     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks in the State of Texas are authorized or required by law
or executive order to close.


     “Bylaws” means the Second Amended and Restated Bylaws of the Company as in
effect on the date hereof.


     “Claims” has the meaning set forth in Section 3.7 of this Agreement.


     “Closing” has the meaning set forth in Section 2.3 of this Agreement.


     “Closing Date” has the meaning set forth in Section 2.3 of this Agreement.


     “Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute thereto.


     “Commission” means the United States Securities and Exchange Commission or
any similar agency then having jurisdiction to enforce the Securities Act.


     “Common Stock” has the meaning set forth in the recitals to this Agreement.


     “Commonly Controlled Entity” means any entity which is under common control
with the Company within the meaning of Code Section 414(b), (c), (m), (o) or
(t).


     “Company” has the meaning set forth in the preamble to this Agreement.


     “Company Plans” means each Plan that the Company and each of its
Subsidiaries maintains or to which the Company and each of its Subsidiaries
contributes.


     “Condition of the Company” means the assets, business, properties,
operations or financial condition of the Company and its Subsidiaries, taken as
a whole.


     “Confidential Information” has the meaning set forth in Section 5.11 of
this Agreement.


     “Contractual Obligations” means, as to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage, deed of trust or other instrument to which such Person is a
party or by which it or any of its property is bound.


     “Copyrights” means any foreign or United States copyright registrations and
applications for registration thereof, and any non-registered copyrights.


     “Environmental Laws” means federal, state, local and foreign laws,
principles of common laws, civil laws, regulations, and codes, as well as
orders, decrees, judgments or injunctions, issued, promulgated, approved or
entered thereunder relating to pollution, protection of the environment or
public health and safety.


     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


2

--------------------------------------------------------------------------------

 

     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder.


     “First Warrant” has the meaning set forth in the recitals to this
Agreement.


     “Fundamental Transaction” means a merger, consolidation, share exchange,
sale of all or substantially all of the Company’s assets or voluntary
dissolution of the Company.


     “GAAP” means United States generally accepted accounting principles in
effect from time to time.


     “Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision thereof, any entity, including, without
limitation, Nasdaq, exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government or securities markets,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.


     “Indemnified Party” has the meaning set forth in Section 8.1 of this
Agreement.


     “Initial Financial Statements” has the meaning set forth in Section 3.11 of
this Agreement.


     “Intellectual Property” has the meaning set forth in Section 3.19 of this
Agreement.


     “Internet Assets” means any Internet domain names, Internet and world wide
web URLs or addresses, and other computer user identifiers and any rights in and
to sites on the worldwide web, including rights in and to any text, graphics,
audio and video files and html or other code incorporated in such sites.


     “Investor Rights Agreement” means the Investor Rights Agreement
substantially in the form attached hereto as Exhibit D.


     “Irrevocable Transfer Agent Instructions” has the meaning set forth in
Section 5.8 of this Agreement.


     “Liabilities” has the meaning set forth in Section 3.18 of this Agreement.


     “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, encumbrance, lien (statutory or other) or preference, preemptive
right, priority, right or other security interest or preferential arrangement of
any kind or nature whatsoever (excluding preferred stock and equity related
preferences).


     “Losses” has the meaning set forth in Section 8.1 of this Agreement.


     “Material Adverse Effect” means a material adverse effect on the Condition
of the Company.


3

--------------------------------------------------------------------------------

 

     “Material Contractual Obligations” has the meaning set forth in Section 3.9
of this Agreement.


     “Nasdaq” means the Nasdaq SmallCap Market.


     “Orders” has the meaning set forth in Section 3.2 of this Agreement.


     “Patents” means any foreign or United States patents and patent
applications, including any divisions, continuations, continuations-in-part,
substitutions or reissues thereof, whether or not patents are issued on such
applications and whether or not such applications are modified, withdrawn or
resubmitted.


     “Permits” has the meaning set forth in Section 3.8 of this Agreement.


     “Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.


     “Plan” means any employee benefit plan, arrangement, policy, program,
agreement or commitment (whether or not an employee plan within the meaning of
section 3(3) of ERISA), including, without limitation, any employment,
consulting or deferred compensation agreement, executive compensation, bonus,
incentive, pension, profit-sharing, savings, retirement, stock option, stock
purchase or severance pay plan, any life, health, disability or accident
insurance plan, whether oral or written, whether or not subject to ERISA, as to
which the Company or any Commonly Controlled Entity has or in the future could
have any direct or indirect, actual or contingent liability.


     “Proposal” has the meaning set forth in Section 5.1 of this Agreement.


     “Proxy Statement” has the meaning set forth in Section 5.1 of this
Agreement.


     “Purchased Securities” has the meaning set forth in Section 2.2 of this
Agreement.


     “Purchased Shares” has the meaning set forth in the recitals of this
Agreement.


     “Purchased Warrants” has the meaning set forth in Section 2.2 of this
Agreement.


     “Purchaser” has the meaning set forth in the preamble to this Agreement.


     “Registration Rights Agreement” means the Registration Rights Agreement
substantially in the form attached hereto as Exhibit E.


     “Requirement of Law” means, as to any Person, any law, Environmental Law,
statute, treaty, rule, regulation, right, privilege, qualification, license or
franchise or determination of an arbitrator or a court or other Governmental
Authority or stock exchange, in each case applicable or binding upon such Person
or any of its property or to which such Person or any of its property is subject
or pertaining to any or all of the transactions contemplated or referred to
herein.


4

--------------------------------------------------------------------------------

 

     “SEC Reports” has the meaning set forth in Section 3.11 of this Agreement.


     “Second Warrant” has the meaning set forth in the recitals to this
Agreement.


     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder.


     “Secretary” has the meaning set forth in the Company’s Bylaws.


     “Services Agreement” means an agreement between the Company (or a
Subsidiary of the Company) and an entity affiliated with the Purchaser relating
to data capture, data center operations and certain related services,
substantially in the form attached hereto as Exhibit F.


     “Software” means any computer software programs, source code, object code,
data and documentation, including, without limitation, any computer software
programs that incorporate and run the Company’s pricing models, formulae and
algorithms.


     “Special Meeting” has the meaning set forth in Section 2.3 of this
Agreement.


     “Stock Equivalents” means any security or obligation which is by its terms
convertible into or exchangeable or exercisable for shares of Common Stock or
other capital stock of the Company, and any option, warrant or other
subscription or purchase right with respect to common stock or such other
capital stock.


     “Subsidiary” means, as of the relevant date of determination, with respect
to any Person, a corporation or other Person of which 50% or more of the voting
power of the outstanding voting equity securities or 50% or more of the
outstanding economic equity interest is held, directly or indirectly, by such
Person. Unless otherwise qualified, or the context otherwise requires, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Company.


     “Taxes” means any federal, state, provincial, county, local, foreign and
other taxes (including, without limitation, income, profits, windfall profits,
alternative, minimum, accumulated earnings, personal holding company, capital
stock, premium, estimated, excise, sales, use, occupancy, gross receipts,
franchise, ad valorem, severance, capital levy, production, transfer,
withholding, employment, unemployment compensation, payroll and property taxes,
import duties and other governmental charges and assessments), whether or not
measured in whole or in part by net income, and including deficiencies,
interest, additions to tax or interest, and penalties with respect thereto.


     “Third Warrant” has the meaning set forth in the recitals to this
Agreement.


     “Trade Secrets” means any confidential and proprietary information
including, but not limited to, research records, processes, procedures,
manufacturing formulae, technical know-how, technology, blue prints, designs,
plans, inventions (whether patentable and whether reduced to practice),
invention disclosures and improvements thereto not generally known in the
industry.


5

--------------------------------------------------------------------------------

 

     “Trademarks” means any foreign or United States trademarks, service marks,
trade dress, trade names, brand names, designs and logos, corporate names,
product or service identifiers, whether registered or unregistered, and all
registrations and applications for registration thereof.


     “Transaction Documents” means, collectively, this Agreement, the Warrants,
the Investor Rights Agreement, the Registration Rights Agreement and the
Services Agreement.


     “Unaudited 2004 Financial Statements” has the meaning set forth in Section
3.11 of this Agreement.


     “Warrant Shares” means the shares of Common Stock issuable upon the
exercise of any of the Purchased Warrants.


ARTICLE II

PURCHASE AND SALE OF SECURITIES

     2.1 PURCHASE AND SALE OF COMMON STOCK. Subject to the terms and conditions
herein set forth, the Company agrees to issue and sell to the Purchaser, and the
Purchaser agrees to purchase from the Company, on the Closing Date, the
Purchased Shares for $2.25 per share, for an aggregate purchase price of Five
Million Dollars ($5,000,000).


     2.2 ISSUANCE OF WARRANTS. Subject to the terms and conditions herein set
forth, the Company agrees to issue to the Purchaser, and the Purchaser agrees to
accept from the Company, on the Closing Date and for no additional
consideration, the First Warrant, the Second Warrant and the Third Warrant (the
Warrants being purchased pursuant to this Section 2.2 being referred to herein
as the “Purchased Warrants”; and together with the Purchased Shares, the
“Purchased Securities”).


     2.3 CLOSING. Unless this Agreement shall have been terminated pursuant to
Article IX, and subject to the satisfaction or waiver of the conditions set
forth in Articles VI and VII, the closing of the sale and purchase of the
Purchased Securities (the “Closing”) shall take place at the offices of Locke
Liddell & Sapp LLP, Dallas, Texas, at 10:00 a.m., local time, within two (2)
Business Days of the date of the Special Meeting of the Company’s shareholders
(or any postponements or adjournments thereof, the “Special Meeting”), at which
the transactions contemplated by this Agreement are considered for approval, or
at such other time, place and date that the Company and the Purchaser may agree
in writing (the “Closing Date”). On the Closing Date, the Company shall deliver
to the Purchaser (a) a certificate or certificates in definitive form and
registered in the name of the Purchaser, representing the Purchased Shares, (b)
the First Warrant, (c) the Second Warrant and (d) the Third Warrant, against
delivery by the Purchaser to the Company of Five Million Dollars ($5,000,000) by
wire transfer of immediately available funds.


6

--------------------------------------------------------------------------------

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     The Company represents and warrants to the Purchaser on and as of the date
hereof and on and as of the Closing Date as follows:


     3.1 CORPORATE EXISTENCE AND POWER. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
Commonwealth of Pennsylvania, with the requisite corporate power and authority
to own and use its properties and assets and to carry on its business as
currently conducted. Except as set forth on Schedule 3.1, the Company has no
Subsidiaries. Each of the Company’s Subsidiaries is a corporation, limited
liability company or limited partnership duly formed, validly existing and in
good standing under the laws of its jurisdiction of its incorporation or
formation (as applicable), with the full requisite power and authority to own
and use its properties and assets and to carry on its business as currently
conducted. Each of the Company and its Subsidiaries is duly qualified as a
foreign entity to do business and is in good standing as a foreign entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not, individually or
in the aggregate have or result in a Material Adverse Effect. The Company has
the requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement and each of the other Transaction
Documents, and otherwise to carry out its obligations hereunder and thereunder.


     3.2 AUTHORIZATION; NO CONTRAVENTION. Except for the shareholder approval
contemplated to be sought at the Special Meeting, the execution, delivery and
performance by the Company of this Agreement and each of the other Transaction
Documents and the transactions contemplated hereby and thereby (a) have been
duly authorized by all necessary corporate action of the Company, including all
actions, consents and approvals, if any, required by the Company’s Board of
Directors and/or shareholders; (b) do not contravene the terms of the Articles
of Incorporation or the Bylaws or the organizational documents of any of the
Subsidiaries; (c) do not violate, conflict with or result in any breach, default
or contravention of (or with due notice or lapse of time or both would result in
any breach, default or contravention of), or the creation of any Lien under, any
Contractual Obligation of the Company or any of its Subsidiaries or any
Requirement of Law applicable to the Company or any of its Subsidiaries; and (d)
do not violate any judgment, injunction, writ, award, decree or order of any
nature (collectively, “Orders”) of any Governmental Authority against, or
binding upon, the Company or any of its Subsidiaries, except where a waiver has
been obtained for any such conflict or violation, the period of time following
the delivery of notices necessary to avoid any such conflict or violation has
elapsed, or any such conflict, violation, breach, default or contravention has
not resulted or would not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect. The Board of Directors of the
Company approved the Transaction Documents and the transactions contemplated
hereby and thereby.


     3.3 BINDING EFFECT. This Agreement has been duly executed and delivered by
the Company, and upon execution and delivery at the Closing of the other
Transaction Documents, all such agreements will constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in


7

--------------------------------------------------------------------------------

 

accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity relating to enforceability
(regardless of whether considered in a proceeding at law or in equity), and
except that rights to indemnification and contribution may be limited by federal
or state securities laws or public policy relating thereto.


     3.4 GOVERNMENTAL AUTHORIZATION. Except as set forth on a Schedule 3.4,
neither the Company nor any Subsidiary is required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any Governmental Authority in connection with the Company’s
execution, delivery and performance of the Transaction Documents, other than:
(i) the filing of a preliminary proxy statement and a definitive proxy statement
with the Commission (and such other disclosure filings with the Commission as
shall be necessary or advisable), (ii) the Application(s) or any letter(s)
acceptable to Nasdaq for the listing or quoting of the Purchased Shares and
Warrant Shares with Nasdaq (and with any other national securities exchange or
market on which the Common Stock is then traded, listed or quoted), (iii) the
filing of a Form D with the Commission and any filings, notices or registrations
under applicable state securities laws and (iv) the filing of one or more
registration statements with the Commission, which are required to be filed in
accordance with the time periods set forth in the Registration Rights Agreement.


     3.5 CAPITALIZATION. (a) As of the date hereof, the authorized and issued
capital stock of the Company and each of its Subsidiaries, and the Company’s
ownership interest in each Subsidiary, is as set forth in Schedule 3.5(a). All
of such outstanding shares of capital stock have been, or upon issuance will be,
duly authorized and validly issued, fully paid and nonassessable and were issued
in accordance with the registration or qualification provisions of the
Securities Act, or pursuant to valid exemptions therefrom. Except as disclosed
in Schedule 3.5(a), in the Articles of Incorporation or in the Transaction
Documents: (i) no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any liens, claims or
encumbrances suffered or permitted by the Company, nor is any holder of the
Company’s capital stock entitled to preemptive, right of first refusal or
similar rights arising out of any agreement or understanding with the Company,
(ii) as of the date of this Agreement, there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
or exercisable for, or giving any Person any right to subscribe for or acquire,
any shares of capital stock of the Company or any of its Subsidiaries, or
contracts, commitments, understandings or arrangements by which the Company or
any of its Subsidiaries is or may become bound to issue additional shares of
capital stock of any of the Company or its Subsidiaries or options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into or exchangeable for, any
shares of capital stock of the Company (provided, that the Company may grant
additional options to its employees or directors in the ordinary course of
business between the date hereof and the Closing Date pursuant to a plan in
existence on the date of this Agreement), (iii) there are no outstanding debt
securities, or other form of material debt of the Company or any of its
Subsidiaries, (iv) there are no contracts, commitments, understandings,
agreements or arrangements under which the Company or any of its Subsidiaries is
required to register the sale of any of their securities under the Securities
Act, (v) there are no outstanding securities of the Company or any of its
Subsidiaries which contain any redemption or similar


8

--------------------------------------------------------------------------------

 

provisions, and there are no contracts, commitments, understandings, agreements
or arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Purchased Warrants or the Warrant
Shares, (vii) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements, or any similar plan or agreement and (viii)
as of the date of this Agreement, except as set forth in filings made with the
Commission, to the Company’s and each of its Subsidiaries’ knowledge, no Person
(as defined below) or group of related Persons beneficially owns (as determined
pursuant to Rule 13d-3 promulgated under the Exchange Act) or has the right to
acquire by agreement with or by obligation binding upon the Company, beneficial
ownership of in excess of 5% of the Common Stock. Any Person with any right to
purchase securities of the Company that would be triggered as a result of the
transactions contemplated hereby or by any of the other Transaction Documents
has waived such rights or the time for the exercise of such rights has passed,
except where failure of the Company to receive such waiver would not have a
Material Adverse Effect. Except as set forth on Schedule 3.5, there are no
options, warrants or other outstanding securities of the Company (including,
without limitation, any equity securities issued pursuant to any Company Plan)
the vesting of which will be accelerated by the transactions contemplated hereby
or by any of the other Transaction Documents. Except as set forth in Schedule
3.5(a) and in the Amendments to the Employment Agreements, none of the
transactions contemplated by this Agreement or by any of the other Transaction
Documents shall cause, directly or indirectly, the acceleration of vesting of
any options issued pursuant to the Company’s 2000 Stock Option Plan.


          (b)Schedule 3.5(b) sets forth, as of the Closing Date, a true and
complete list of (x) each of the Subsidiaries of the Company and (y) the
aggregate number of authorized and issued shares of capital stock or other unit
of equity of such Subsidiary. The Company directly or indirectly owns all of the
issued and outstanding capital stock or other units of equity of the
Subsidiaries, free and clear of all Liens. All of such shares of capital stock
or other units of equity are duly authorized, validly issued, fully paid and
non-assessable, and were issued in compliance with the registration and
qualification requirements of all applicable federal, state and foreign
securities laws. There are no options, warrants, conversion privileges,
subscription or purchase rights or other rights currently outstanding to
purchase or otherwise acquire any authorized but unissued, unauthorized or
treasury shares of capital stock or other securities of, or any proprietary
interest in, any of the Subsidiaries, and there is no outstanding security of
any kind convertible into or exchangeable for such shares or proprietary
interest.


     3.6 AUTHORIZATION, VALIDITY AND ISSUANCE OF SECURITIES. The Purchased
Securities are duly authorized, and when issued and sold to the Purchaser after
payment therefor, will be validly issued, fully paid and non-assessable, will be
issued in compliance with the registration and qualification requirements of all
applicable federal, state and foreign securities laws and will be free and clear
of all other Liens other than those created by the Transaction Documents. The
Warrant Shares have been duly reserved for issuance upon exercise of the
respective Warrants and, when issued in compliance with the provisions of the
respective Warrants, will be validly issued, fully paid and non-assessable and
not subject to any preemptive rights or similar rights and will be free and
clear of all other Liens other than those created by the Transaction Documents.


9

--------------------------------------------------------------------------------

 

     3.7 LITIGATION. Except as set forth on Schedule 3.7, there are no actions,
suits, proceedings, claims (including, without limitation, claims involving the
prior employment of any of the Company’s or any of its Subsidiaries’ employees,
their use in connection with the Company’s or any of its Subsidiaries’ business
of any information or techniques allegedly proprietary to any of their former
employers or their obligations under any agreements with prior employers),
complaints, disputes, arbitrations or investigations (collectively, “Claims”)
pending or, to the knowledge of the Company, threatened, at law, in equity, in
arbitration or before any Governmental Authority against the Company or any of
its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect nor is the Company or any of its Subsidiaries aware that there is any
basis for any of the foregoing that could reasonably be expected to have a
Material Adverse Effect. No Order has been issued by any court or other
Governmental Authority against the Company or any of its Subsidiaries purporting
to enjoin or restrain the execution, delivery or performance of this Agreement
or any of the other Transaction Documents.


     3.8 COMPLIANCE WITH LAWS. (a) The Company and each of its Subsidiaries is
in compliance with all Requirements of Law and all Orders issued by any court or
Governmental Authority against the Company and each of its Subsidiaries, except
where the failure to be in such compliance would not reasonably be expected to
result in a Material Adverse Effect.


          (b) The Company and each of its Subsidiaries have all material
licenses, permits and approvals of any Governmental Authority (collectively,
“Permits”) that are necessary for the conduct of the business of the Company and
each of its Subsidiaries, except where the failure to have any such Permit would
not reasonably be expected to result in a Material Adverse Effect. Such Permits
are in full force and effect, and no violations are or have been recorded in
respect of any Permit, except where the failure of such Permit to be in full
force and effect would not reasonably be expected to result in a Material
Adverse Effect, and except where any violation in respect of any Permit would
not reasonably be expected to result in a Material Adverse Effect.


          (c) Since January 1, 2004, no delisting proceedings have been
initiated or threatened against the Company with respect to the listing of
shares of Common Stock on Nasdaq, and the Company has no knowledge of any reason
that any such proceedings could reasonably be commenced against the Company.


     3.9 NO DEFAULT OR BREACH; CONTRACTUAL OBLIGATIONS. Except as set forth on
Schedule 3.9, the Company and each of its Subsidiaries has paid in full or
accrued all amounts due under all of the Contractual Obligations filed as
exhibits or described in the SEC Reports or which are otherwise material to the
Condition of the Company (collectively, the “Material Contractual Obligations”)
and has satisfied in full or provided for all of its liabilities and obligations
thereunder. Neither the Company nor any of its Subsidiaries has received notice
of a default or is in default under, or with respect to, any Material
Contractual Obligation nor does any condition exist that with notice or lapse of
time or both would constitute a default thereunder, except for such defaults
that would not have a Material Adverse Effect. To the Company’s knowledge, no
other party to any such Material Contractual Obligation is in default
thereunder, nor to the Company’s knowledge does any condition exist that with
notice or lapse of time or both would constitute a default by such other party
thereunder, except for such defaults that would


10

--------------------------------------------------------------------------------

 

not have a Material Adverse Effect. All agreements to which the Company or any
of its Subsidiaries is a party or by which the property or any assets of the
Company or any Subsidiary is bound which are required to be filed as exhibits to
the SEC Reports have been filed as exhibits to the relevant SEC Reports as
required and neither the Company nor any Subsidiary is in breach of any such
agreement, except for such breaches that would not have a Material Adverse
Effect.


     3.10 TITLE TO PROPERTIES AND ASSETS. Except as set forth in Schedule 3.10,
the Company and each of its Subsidiaries holds interests as lessee under leases
in full force and effect in, all real property used in connection with its
business or otherwise owned or leased by it. The Company and each of its
Subsidiaries owns and has good, valid, and marketable title to all of the
material properties and assets currently used in its business and reflected as
owned on the Initial Financial Statements or so described in any Schedule hereto
(collectively, the “Assets”), in each case free and clear of all Liens, except
for Liens specifically described on the notes to the Initial Financial
Statements.


     3.11 REPORTS; FINANCIAL STATEMENTS; INTERNAL CONTROLS. (a) The Common Stock
is registered pursuant to Section 12(g) of the Exchange Act. Since January 1,
2003, the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the Commission pursuant to the
reporting requirements of the Exchange Act, including pursuant to Sections 13,
14 or 15(d) thereof (the foregoing materials and all exhibits included therein
and financial statements and schedules thereto and documents (other than
exhibits to such documents) incorporated by reference therein being collectively
referred to herein as the “SEC Reports”), on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. All of the SEC Reports, other than the
Company’s annual reports to shareholders, are available on the SEC’s website at
www.sec.gov. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder
(except that the Company’s Form 10-K for the year ended December 31, 2003
identifies as exhibits more “Material Contracts” than are required to be so
identified in accordance with the applicable provisions of the Exchange Act),
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.


          (b) The audited consolidated financial statements of the Company and
its Subsidiaries (balance sheet and statements of operations, cash flow and
shareholders’ equity, together with the notes thereto) for the fiscal year ended
December 31, 2003 set forth in the SEC Reports which contains the unqualified
report of Ernst & Young LLP (the “Audited 2003 Financial Statements”) and the
unaudited consolidated financial statements of the Company and its Subsidiaries
(balance sheet and statements of operations) for the fiscal quarter ended
September 30, 2004 set forth in the SEC Reports, the eleven-month period ended
November 30, 2004 (the “Unaudited 2004 Financial Statements” and, together with
the Audited 2003 Financial Statements, the “Initial Financial Statements”) are
complete and correct in all material respects and have been prepared in
accordance with GAAP applied on a consistent basis throughout the periods
indicated and with each other, except that the Unaudited 2004 Financial
Statements do not in all cases contain


11

--------------------------------------------------------------------------------

 

footnotes or normal year-end adjustments. Except as may be otherwise specified
in the Initial Financial Statements or the notes thereto, the Initial Financial
Statements fairly present in all material respects the financial condition,
operating results and cash flows of the Company and its Subsidiaries as of the
respective dates and for the respective periods indicated in accordance with
GAAP, except that the Unaudited 2004 Financial Statements do not contain
footnotes or normal year-end adjustments.


          (c) The accounts, books and records of the Company have recorded
therein in all material respects the results of operations and the assets and
liabilities of the Company and each of its Subsidiaries, required to be
reflected under GAAP. The Company maintains a system of accounting and internal
controls sufficient in all material respects to provide reasonable assurances
that (i) transactions are executed with management’s authorization; (ii)
transactions are recorded as necessary to permit preparation of the financial
statements of the Company and to maintain accountability for the Company’s
assets; (iii) access to the Company’s assets is permitted only in accordance
with management’s authorization; (iv) the reporting of the Company’s assets is
compared with existing assets at regular internals and appropriate action is
taken with respect to any differences; and (v) accounts, notes and other
receivables and inventory are recorded accurately, and proper and adequate
procedures are implemented to effect the collection thereof on a current and
timely basis. There are no significant deficiencies or material weaknesses in
the design or operation of internal controls over financial reporting that would
reasonably be expected to adversely affect the Company’s ability to record,
process, summarize and report financial information, and there is no fraud,
whether or not material, that involves management or, to the knowledge of the
Company, other employees who have a significant role in the Company’s internal
controls and the Company has provided to the Purchaser copies of any written
materials relating to the foregoing.


     3.12 TAXES. Except as set forth in Schedule 3.12, (a) The Company and each
of its Subsidiaries has paid all material Taxes which have come due and are
required to be paid by it through the date hereof (taking into account all
applicable extensions), and all deficiencies or other additions to Tax, interest
and penalties owed by it in connection with any such Taxes, other than Taxes
being disputed by the Company and each of its Subsidiaries in good faith for
which adequate reserves have been made in accordance with GAAP; (b) the Company
and each of its Subsidiaries has timely filed or caused to be filed all returns
for Taxes that it is required to file on and through the date hereof (taking
into account all applicable extensions), and all such Tax returns are accurate
and complete in all material respects; (c) with respect to all Tax returns of
the Company and each of its Subsidiaries, (i) to the knowledge of the Company,
there is no unassessed Tax deficiency proposed or, to the knowledge of the
Company or any of its Subsidiaries, threatened against the Company or any of its
Subsidiaries and (ii) no audit is in progress with respect to any return for
Taxes, no extension of time is in force with respect to any date on which any
return for Taxes was or is to be filed and no waiver or agreement is in force
for the extension of time for the assessment or payment of any Tax; (d) all
provisions for Tax liabilities of the Company and each of its Subsidiaries with
respect to the Audited 2003 Financial Statements have been made in accordance
with GAAP consistently applied; and (e) there are no Liens for Taxes on the
assets of either the Company or any of its Subsidiaries.


     3.13 NO MATERIAL ADVERSE CHANGE; ORDINARY COURSE OF BUSINESS. Except as set
forth in the SEC Reports filed prior to the date hereof or as contemplated by
the Transaction Documents or as set forth in the Initial Financial


12

--------------------------------------------------------------------------------

 

Statements or the schedules hereto, (a) there has not been any material adverse
change in the Condition of the Company that is inconsistent with the Company’s
forecasted 2004 and 2005 operating results as previously provided to Purchaser,
(b) since December 31, 2003, the Company and each of its Subsidiaries has not
participated in any transaction material to the Condition of the Company which
is outside the ordinary course of business, (c) since December 31, 2003, the
Company and each of its Subsidiaries has not increased the compensation of any
of its officers or the rate of pay of any of its employees, except as part of
regular compensation increases in the ordinary course of business, (d) since
December 31, 2003, the Company and each of its Subsidiaries has not created or
assumed any Lien on a material asset of the Company or any of its Subsidiaries,
and (e) since December 31, 2003, there has not occurred a material change in the
Company’s or any of its Subsidiaries’ accounting principles or practice except
as required by reason of a change in GAAP.


     3.14 PRIVATE OFFERING. Except as contemplated by the Transaction Documents,
the Company and, to the knowledge of the Company, all Persons acting on its
behalf have not (i) made, directly or indirectly, and will not make, offers or
sales of any securities or solicited, and will not solicit, any offers to buy
any security under circumstances that would require registration of the
Purchased Shares, the Warrants or the Warrant Shares, (ii) distributed any
offering materials in connection with the offering and sale of the Purchased
Shares or the Warrants, other than the SEC Reports referenced below, notices
regarding this transaction to Persons with contractual rights of first offer,
and the Transaction Documents (including all exhibits and schedules thereto), or
(iii) solicited any offer to buy or sell the Purchased Shares or the Warrants by
means of any form of general solicitation or advertising (as those terms are
used in Rule 502(c) of Regulation D under the Exchange Act) in a manner which
would require registration under the Securities Act. The offer, issuance and
sale of the Purchased Shares, the Warrants and the Warrant Shares to the
Purchaser will not be integrated with any other offer, sale and issuance of the
Company’s securities (past or current) in violation of the Securities Act or any
regulations of any exchange or automated quotation system on which any of the
securities of the Company are listed, quoted or designated or for purposes of
any shareholder approval provision applicable to the Company or its securities.
Subject to the accuracy and completeness of the representations and warranties
of the Purchaser contained in Article IV hereof, the Company’s offer, issuance
and sale to the Purchaser of the Purchased Stock, the Warrants and the Warrant
Shares is exempt from the registration requirements of the Securities Act.


     3.15 ANTI-TAKEOVER DEVICES. Neither the Company nor any of its Subsidiaries
has any outstanding shareholder rights plan or “poison pill” or any similar
arrangement. There are no provisions of any anti-takeover or business
combination statute applicable to corporations organized under the BCL, the
Articles of Incorporation and the Bylaws which would preclude the issuance and
sale of the Purchased Shares and Warrants, the reservation for issuance of the
Warrant Shares and the consummation of the other transactions contemplated by
this Agreement or any of the other Transaction Documents. Any future
transactions unrelated to the issue and sale of the Purchased Shares and
Warrants or other transactions contemplated by this Agreement or any of the
other Transaction Documents, in which the Purchaser would (i) vote on a
Fundamental Transaction, (ii) transfer their shares of Purchased Shares or the
Warrant Shares to a third party or (iii) participate as a party to a Fundamental
Transaction, would not cause the Purchaser, purchasers of shares from the
Purchaser or parties to such a Fundamental Transaction to be subject


13

--------------------------------------------------------------------------------

 

to the Control Transactions provisions (Subchapter E of Chapter 25 of the BCL),
Control-Share Acquisitions provisions (Subchapter G of Chapter 25 of the BCL),
the Disgorgement provisions (Subchapter H of Chapter 25 of the BCL), the
Severance Compensation provisions (Subchapter I of Chapter 25 of the BCL) or the
Business Combination Transaction - Labor Contracts provisions (Subchapter J of
Chapter 25 of the BCL) of the BCL. The Purchaser would be permitted to vote
under Section 2538(a) of the BCL on a future Fundamental Change unless at least
a majority of the incumbent directors (as defined in the last sentence of
Article 10 of the Company’s Articles of Incorporation) shall determine that
Section 2538(a) of the BCL shall be inapplicable to the Company by virtue of
Section 2538(b) of the BCL. In addition, the Company shall not at any time in
the future be prohibited from engaging in a business combination (as such term
is defined in Section 2554 of the BCL) with the Purchaser or the Purchaser’s
Affiliates, provided, that (1) on the Closing Date the Purchaser is not an
interested shareholder (as such term is defined in Section 2553 of the BCL) by
virtue of its being the beneficial owner (as such term is defined in Section
2552 of the BCL) of any securities of the Company other than the Purchased
Shares, Warrants and/or the Warrant Shares, and (2) on the Purchaser’s share
acquisition date (as such term is defined in Section 2552 the BCL) the Purchaser
is not or was not the beneficial owner (as such term is defined in Section 2552
of the BCL) of any securities of the Company other than the Purchased Shares,
Warrants and/or the Warrant Shares. The foregoing representation assumes that
Chapter 25 of the BCL is not amended in any fashion, after the date hereof,
applicable to the transactions contemplated by this Agreement or any of the
other Transaction Documents.


     3.16 LABOR RELATIONS. Except as could not reasonably be expected to have a
Material Adverse Effect, (a) neither the Company nor any of its Subsidiaries is
engaged in any unfair labor practice; (b) there is no strike, labor dispute,
slowdown or stoppage pending or, to the knowledge of the Company, threatened
against the Company or any of its Subsidiaries; and (c) neither the Company nor
any of its Subsidiaries is a party to any collective bargaining agreement or
contract.


     3.17 EMPLOYEE BENEFIT PLANS. (a) Schedule 3.17 sets forth a complete list
of all Company Plans. The SEC Reports disclose or describe each Company Plan
that is required to be disclosed or described in such SEC Reports pursuant to
the Exchange Act and the Securities Act. The Company and each of its
Subsidiaries has no liability under any Plans other than the Company Plans.
Except as disclosed in the SEC Reports, neither the Company, its Subsidiaries
nor any Commonly Controlled Entity maintains or contributes to, or has within
the preceding six years maintained or contributed to, or may have any liability
with respect to any Plan subject to Title IV of ERISA or Section 412 of the Code
or any “multiple employer plan” within the meaning of the Code or ERISA. Each
Company Plan (and related trust, insurance contract or fund) has been
established and administered in all material respects in accordance with its
terms, and complies in form and in operation in all material respects with the
applicable requirements of ERISA and the Code and other applicable Requirements
of Law.


          (b) No Claim with respect to the administration or the investment of
the assets of any Company Plan (other than routine claims for benefits) is
pending.


          (c) Each Company Plan that is intended to be qualified under Section
401(a) of the Code is so qualified and has been so qualified during the period
since its adoption; and each trust created under any such Plan is exempt from
tax under Section 501(a) of the Code and has been so exempt since its creation.


14

--------------------------------------------------------------------------------

 

          (d) Except as set forth on Schedule 3.17, the consummation of the
transactions contemplated by this Agreement will not accelerate the time of the
payment or vesting of, or increase the amount of, compensation due to any
employee or former employee whether or not such payment would constitute an
“excess parachute payment” under Section 280G of the Code.


          (e) All material unfunded obligations under any Company Plan which are
required to be reflected on the Initial Financial Statements in accordance with
GAAP have been reflected on the Initial Financial Statements.


     3.18 LIABILITIES. Each direct or indirect obligation or liability of the
Company and its Subsidiaries (the “Liabilities”) required by GAAP to be
reflected or reserved against on the Initial Financial Statements is fully and
adequately presented therein. The Company and each of its Subsidiaries have not
incurred any Liabilities since November 30, 2004, except in the ordinary course
of business or where such Liability would not reasonably be expected to result
in a Material Adverse Effect.


     3.19 INTELLECTUAL PROPERTY. (a) (i) Except as set forth in Schedule 3.19,
the Company and each of its Subsidiaries is the owner of all, or has a license
under all of, the material Copyrights, Patents, Trade Secrets, Trademarks,
Internet Assets, Software and other proprietary rights (collectively,
“Intellectual Property”) that are used in connection with its business as
presently conducted, free and clear of all Liens.


               (ii) None of the Intellectual Property owned by the Company or
any of its Subsidiaries is subject to any outstanding Order, and no action,
suit, proceeding, hearing, investigation, charge, complaint, claim or demand is
pending or, to the knowledge of the Company, threatened, which challenges the
validity, enforceability, use or ownership of the item.


               (iii) The Company and each of its Subsidiaries has substantially
performed all material obligations imposed upon it under any material license,
material sublicenses, material distribution agreement or other material
agreement relating to any Intellectual Property not owned by the Company or any
of its Subsidiaries, and is not, nor to the knowledge of the Company, is any
other party thereto, in material breach of any material terms or default of any
material terms thereunder in any respect, nor is there any event which with
notice or lapse of time or both would constitute a default thereunder. All such
Intellectual Property licenses are valid, enforceable and in full force and
effect, and will continue to be so on identical terms immediately following the
Closing except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity relating to enforceability (regardless of whether
considered in a proceeding at law or in equity).


               (iv) Except as set forth in Schedule 3.19 and except as disclosed
in the SEC Reports, to the knowledge of the Company, none of the Intellectual


15

--------------------------------------------------------------------------------

 

Property currently sold or licensed by the Company or any of its Subsidiaries to
any Person, or, to the knowledge of the Company, used by or licensed to the
Company or any of its Subsidiaries by any Person, infringes in any material
respect upon or otherwise violates in any material respect any Intellectual
Property rights of others, and the Company has no reason to believe otherwise.


               (v) Except as disclosed in the SEC Reports, no litigation is
pending and, to the knowledge of the Company, no Claim has been made against the
Company or any of its Subsidiaries or, to the knowledge of the Company, is
threatened, contesting the right of the Company or any of its Subsidiaries to
sell or license to any Person or use the Intellectual Property presently sold or
licensed to such Person or used by the Company or any of its Subsidiaries.


          (b) Except as disclosed in the SEC Reports, to the knowledge of the
Company, no Person is infringing upon or otherwise violating the Intellectual
Property rights of the Company or any of its Subsidiaries.


          (c) No former employer of any employee of the Company or any of its
Subsidiaries, and no client of any consultant of the Company or any of its
Subsidiaries, has made a claim against the Company or any of its Subsidiaries
or, to the knowledge of the Company, against any other Person, that such
employee or such consultant is utilizing Intellectual Property of such former
employer or client.


          (d) To the knowledge of the Company, no employee of the Company or any
of its Subsidiaries is in violation of any employment agreement, confidentiality
agreement, patent assignment or invention disclosure agreement or other contract
or agreement setting forth the terms of employment of such employee with the
Company or any of its Subsidiaries or any prior employer.


          (e) To the knowledge of the Company, none of the material Trade
Secrets of the Company, wherever located, the value of which is contingent upon
maintenance of confidentiality thereof, has been disclosed to any Person other
than employees, representatives and agents of the Company or any of its
Subsidiaries or to other Persons who have executed appropriate nondisclosure
agreements, except as required pursuant to the filing of a patent application by
the Company or any of its Subsidiaries.


          (f) All present key employees of the Company and each of its
Subsidiaries have executed and delivered invention agreements with the Company
and each of its Subsidiaries, and are obligated under the terms thereof to
assign all inventions made by them during the course of employment to the
Company and each of its Subsidiaries. No such employee or present consultant of
the Company or any of its Subsidiaries has excluded works or inventions used by
the Company but made prior to his employment with, or work for, the Company or
any of its Subsidiaries from his assignment of inventions pursuant to such
proprietary invention agreements.


     3.20 INSURANCE. Schedule 3.20 sets forth a complete and correct list of all
insurance coverage carried by the Company and each of its Subsidiaries,
including for each policy the type and scope of coverage, the carrier and the
amount of coverage.


16

--------------------------------------------------------------------------------

 

     3.21 NETWORK REDUNDANCY AND COMPUTER BACK-UP. Except as could not
reasonably be expected to have a Material Adverse Effect, the Company and each
of its Subsidiaries has made back-ups of all material computer Software and
databases utilized by it and maintain such Software and databases at a secure
off-site location.


     3.22 PRIVACY OF CUSTOMER INFORMATION. Neither the Company nor any of its
Subsidiaries uses any of the customer information it receives through its
website or otherwise in a manner violative in any material respect of the
Company’s or any of its Subsidiaries’ privacy policy or the privacy rights of
its customers under applicable law.


     3.23 POTENTIAL CONFLICTS OF INTEREST. Except as disclosed in the SEC
Reports or as set forth on Schedule 3.23, to the knowledge of the Company, no
officer or director of the Company, no shareholder beneficially owning in excess
of five percent of the outstanding Common Stock, and no spouse of any such
officer or director (a) owns, directly or indirectly, any interest in (excepting
less than one percent (1%) stock holdings for investment purposes in securities
of publicly held and traded companies), or is an officer, director, employee or
consultant of, any Person which is, or is engaged in business as, a competitor,
lessor, lessee, supplier, distributor, sales agent or customer of, or lender to
or borrower from, the Company or any of its Subsidiaries; or (b) owns, directly
or indirectly, in whole or in part, any tangible or intangible property material
to the conduct of the business of the Company or its Subsidiaries.


     3.24 TRADE RELATIONS. Except as set forth in Schedule 3.24, there exists no
actual or, to the knowledge of the Company or any of its Subsidiaries,
threatened termination, cancellation or limitation of, or any adverse change in,
the business relationship of the Company or any of its Subsidiaries with any
customer or supplier or any group of customers or suppliers whose purchases or
inventories provided to the Company’s and each of its Subsidiaries’ business are
individually or in the aggregate material to the Condition of the Company.


     3.25 BROKER’S, FINDER’S OR SIMILAR FEES. Except as set forth on Schedule
3.25, there are no brokerage commissions, finder’s fees or similar fees or
commissions payable by the Company or any of its Subsidiaries in connection with
the transactions contemplated hereby based on any agreement, arrangement or
understanding with the Company or any of its Subsidiaries or any action taken by
any such Person.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

     The Purchaser hereby represents and warrants to the Company on and as of
the date hereof and on and as of the Closing Date as follows:


     4.1 POWER. The Purchaser has the requisite authority to execute, deliver
and perform the Purchaser’s obligations under this Agreement and each of the
other Transaction Documents.


     4.2 AUTHORIZATION; NO CONTRAVENTION. The execution, delivery and
performance by the Purchaser of this Agreement and each of the other Transaction
Documents and the transactions contemplated hereby and thereby,


17

--------------------------------------------------------------------------------

 

(a) do not violate, conflict with or result in any breach or contravention of,
or the creation of any Lien under, any Contractual Obligation of the Purchaser
or any Requirement of Law applicable to the Purchaser and (b) do not violate any
Orders of any Governmental Authority against, or binding upon, the Purchaser.


     4.3 GOVERNMENTAL AUTHORIZATION; THIRD PARTY CONSENTS. Except as set forth
on Schedule 4.3, no approval, consent, compliance, exemption, authorization or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person, and no lapse of a waiting period under any Requirement of Law, is
necessary or required in connection with the execution, delivery or performance
(including, without limitation, the purchase of the Purchased Shares) by, or
enforcement against, the Purchaser of this Agreement and each of the other
Transaction Documents to which it is a party or the transactions contemplated
hereby and thereby.


     4.4 BINDING EFFECT. This Agreement has been duly executed and delivered by
the Purchaser and upon execution and delivery at the Closing of the other
Transaction Documents, all such agreements will constitute the legal, valid and
binding obligations of the Purchaser, enforceable against it in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability (regardless of whether
considered in a proceeding at law or in equity), and except that rights to
indemnification and contribution may be limited by federal or state securities
laws or public policy relating thereto.


     4.5 PURCHASE FOR OWN ACCOUNT. The Purchased Securities to be acquired by
the Purchaser pursuant to this Agreement are being, and the Warrant Shares to be
acquired upon exercise of the Warrants will be, acquired for its own account for
investment only, and not with a view to, or for sale in connection with, any
distribution of such Purchased Securities or any part thereof in any transaction
that would be in violation of the securities laws of the United States of
America, any state of the United States or any foreign jurisdiction. The
Purchaser understands and agrees that such Purchased Securities have not been,
and the Warrant Shares will not be, registered under the Securities Act and are
“restricted securities” within the meaning of Rule 144 under the Securities Act;
and that the Purchased Securities and the Warrant Shares cannot be sold,
transferred or otherwise disposed of except in compliance with the Securities
Act and applicable state and foreign securities laws, as then in effect. The
Purchaser agrees to the imprinting of a legend on certificates representing all
of its Purchased Securities to the following effect:


     THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES OR ANY FOREIGN JURISDICTION. THE SECURITIES
MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS
NOT REQUIRED.


18

--------------------------------------------------------------------------------

 

     4.6 RESTRICTED SECURITIES. The Purchaser understands that the Purchased
Securities and the Warrant Shares will not be registered at the time of their
issuance under the Securities Act for the reason that the sale provided for in
this Agreement is exempt pursuant to Section 4(2) of the Securities Act and that
the reliance of the Company on such exemption is predicated in part on the
Purchaser’s representations set forth herein.


     4.7 BROKER’S, FINDER’S OR SIMILAR FEES. Except as set forth on Schedule
4.7, there are no brokerage commissions, finder’s fees or similar fees or
commissions payable by the Purchaser in connection with the transactions
contemplated hereby based on any agreement, arrangement or understanding with
the Purchaser or any action taken by the Purchaser.


     4.8 ACCREDITED INVESTOR. The Purchaser is an “Accredited Investor” within
the meaning of Rule 501 of Regulation D under the Securities Act, as presently
in effect.


     4.9 RESIDENCY. Purchaser is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware. The
principal place of business of the Purchaser is within the State of Maryland.


ARTICLE V

COVENANTS

     5.1 PREPARATION OF PROXY STATEMENT. As promptly as practicable after the
date of this Agreement, the Company shall prepare a proxy statement (the “Proxy
Statement”), reasonably satisfactory to the Purchaser and its special counsel,
soliciting the approval of the Company’s common shareholders of the Transaction
Documents (other than the Services Agreement) and the transactions contemplated
thereby (the “Proposal”). The draft of such preliminary Proxy Statement shall be
provided to the Purchaser and special counsel to the Purchaser for their review
no later than ten (10) Business Days following the date hereof and prior to the
filing of the preliminary Proxy Statement with the Commission. The Purchaser or
the Purchaser’s special counsel shall provide any comments in writing to counsel
to the Company, Locke Liddell & Sapp LLP, no later than four (4) Business Days
after receipt of such draft of the preliminary Proxy Statement (all comments to
the Proxy Statement provided by the Purchaser or the Purchaser’s special counsel
shall be in the form of word for word proposed revisions and not general
suggestions). The Company shall file with the Commission the preliminary Proxy
Statement no later than five (5) Business Days following the date of the
Company’s receipt of Purchaser’s or Purchaser’s special counsel’s comments
thereto. The Company shall cause the Proxy Statement to comply with the rules
and regulations promulgated by the Commission, and shall use its best efforts to
respond promptly to any comments of the Commission or its staff, such responses
to be reasonably satisfactory to the Purchaser and its special counsel. Prior to
responding to any comments of the Commission on such proxy materials, the
Company shall furnish to the Purchaser and special counsel to the Purchaser a
copy of any correspondence from the Commission relating to the proxy statement
and the proposed response to the Commission’s comments and provide the Purchaser
and special counsel to the Purchaser with the opportunity to review and comment
on such proposed response to the Commission. The Company will use diligent
efforts to cause the definitive Proxy Statement to be mailed to its shareholders
as promptly as practicable after filing with the Commission.


19

--------------------------------------------------------------------------------

 

     5.2 SPECIAL MEETING. The Company will hold the Special Meeting, at which
the Company’s common shareholders shall consider the Proposal for approval, as
promptly as reasonably possible following the mailing of the Proxy Statement.
Subject to its fiduciary duties, the Board shall recommend to the Company’s
common shareholders (and not revoke or amend such recommendation) that the
common shareholders vote in favor of the approval of the Proposal and shall
cause the Company to take all commercially reasonable action to solicit the
approval of the common shareholders for the approval of the Proposal. Whether or
not the Company’s Board determines at any time after the date hereof that, due
to its fiduciary duties, it must revoke or amend its recommendation to the
Company’s common shareholders, the Company shall be required to, and will take,
in accordance with applicable law and its Articles of Incorporation and Bylaws,
all action necessary to convene the Special Meeting as promptly as practicable,
to consider and vote upon the approval of the Proposal.


     5.3 FURNISHING OF INFORMATION. As long as the Purchaser owns the Purchased
Shares, the Warrants or the Warrant Shares, the Company will timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the Closing Date
pursuant to Section 13, 14 or 15(d) of the Exchange Act. As long as the
Purchaser owns the Purchased Shares, the Warrants or the Warrant Shares, if the
Company is not required to file reports pursuant to Section 13(a) or 15(d) of
the Exchange Act, it will prepare and furnish to the Purchaser and make publicly
available in accordance with Rule 144(c) promulgated under the Securities Act,
annual and quarterly financial statements, together with a discussion and
analysis of such financial statements in form and substance substantially
similar to those that would otherwise be required to be included in reports
required by Section 13(a) or 15(d) of the Exchange Act, as well as any other
information required thereby, in the time period that such filings would have
been required to have been made under the Exchange Act. The Company also agrees
that prior to and during the Effectiveness Period (as defined in the
Registration Rights Agreement) it will make available or give to the Purchaser
all notices and other information made available or given to the common
shareholders and preferred shareholders of the Company generally,
contemporaneously with the making available or giving thereof to the common
shareholders and the preferred shareholders. Subject to the terms of the
Transaction Documents, the Company further covenants that it will take such
further action as the Purchaser may reasonably request, all to the extent
required from time to time to enable the Purchaser to sell the Purchased Shares,
the Warrants or the Warrant Shares without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 promulgated under
the Securities Act. Upon the request of the Purchaser, the Company shall deliver
to the Purchaser a written certification of a duly authorized officer as to
whether it has complied with such requirements.


     5.4 LISTING AND RESERVATION OF PURCHASED SHARES AND WARRANT SHARES.


          (a) The Company shall (i) not later than ten (10) business days after
the Closing Date prepare and file with Nasdaq (as well as any other national
securities exchange or market on which the Common Stock is then listed) a
Notification Form: Listing of Additional Shares or such other listing
applications or letters acceptable to Nasdaq covering a number of shares of
Common Stock equal to the number of Purchased Shares plus the maximum number of
Warrant Shares (the “Application”), (ii) take all steps necessary to cause the
Application to be accepted by Nasdaq (as well as on any other national


20

--------------------------------------------------------------------------------

 

securities exchange or market on which the Common Stock is then listed) as soon
as possible thereafter, (iii) so long as any shares of Common Stock shall be so
listed, shall not revoke the Application, and (iv) upon request, provide to the
Purchaser evidence of the Application as accepted by Nasdaq. Prior to the
effectiveness of any registration statement filed to register the resale of the
Purchased Shares and the Warrant Shares, at the request of the Purchaser, the
Company shall promptly provide to the Purchaser copies of any notices it
receives from Nasdaq regarding the continued eligibility of the Common Stock for
listing on such automated quotation system. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section
5.4(a).


          (b) The Company at all times shall reserve a sufficient number of
shares of its authorized but unissued Common Stock to provide for the maximum
number of Warrant Shares. If at any time the number of shares of Common Stock
authorized and reserved for issuance is insufficient to cover all of the Warrant
Shares issued and issuable upon exercise of the Warrants, the Company will
promptly take all corporate action necessary to authorize and reserve all such
shares, including, without limitation, calling a special meeting to authorize
additional shares to meet the Company’s obligations under this Section 5.4(b),
in the case of an insufficient number of authorized shares, and using best
efforts to obtain shareholder approval of an increase in such authorized number
of shares and taking actions pursuant to Section 3(b) of the Registration Rights
Agreement.


     5.5 NO INTEGRATED OFFERINGS. The Company shall not make any offers or sales
of any security (other than the Purchased Shares, the Warrants and the Warrant
Shares being offered or sold hereunder) under circumstances that would require
registration of the Purchased Shares, the Warrants and the Warrant Shares being
offered or sold hereunder under the Securities Act.


     5.6 NOTICE OF BREACHES. The Company and the Purchaser shall give prompt
written notice to the other of any breach by it of any representation, warranty
or other agreement contained in the Transaction Documents, as well as any events
or occurrences arising after the date hereof and prior to the Closing Date,
which would reasonably be likely to cause any representation or warranty or
other agreement of such party, as the case may be, contained herein to be
incorrect or breached as of the Closing Date. However, no disclosure by either
party pursuant to this Section 5.6 shall be deemed to cure any breach of any
representation, warranty or other agreement contained in the Transaction
Documents.


     5.7 FORM D. The Company agrees to file a Form D with respect to the
Purchased Securities as required by Rule 506 under Regulation D and to provide a
copy thereof to the Purchaser promptly after such filing.


     5.8 TRANSFER AGENT INSTRUCTIONS. On the Closing Date the Company shall
issue irrevocable instructions to its transfer agent (and shall issue to any
subsequent transfer agent as required), to issue certificates, registered in the
name of the Purchaser or its nominee(s), for the Purchased Shares and the
Warrant Shares in such amounts as specified from time to time by the Purchaser
to the Company in a form acceptable to the Purchaser (the “Irrevocable Transfer
Agent Instructions”). The Company warrants that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 5.8, prior
to registration of the Purchased Shares and the Warrant Shares under the
Securities Act, will be given by the Company to its transfer agent, unless the
transfer agent requires additional instructions to carry out the purposes of the
Irrevocable Transfer Agent Instructions, and that the


21

--------------------------------------------------------------------------------

 

Purchased Shares and the Warrant Shares shall otherwise be freely transferable
on the books and records of the Company as and to the extent provided in the
Transaction Documents. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Purchaser by violating
the intent and purpose of the transactions contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5.8 will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 5.8, that
the Purchaser shall be entitled, in addition to all other available remedies, to
an order and/or injunction restraining any breach and requiring immediate
issuance and transfer without the necessity of showing economic loss and without
any bond or other security being required.


     5.9 PRESS RELEASE; FILING OF FORM 8-K. Subject to the provisions of Section
5.11 hereof, prior to the opening of Nasdaq on the first Business Day following
the date of this Agreement, the Company shall issue a press release disclosing
the transaction contemplated hereby in form and substance acceptable to the
Purchaser. On or before the fourth Business Day following the date of execution
of this Agreement, the Company shall file a Current Report on Form 8-K with the
Commission describing the terms of the transactions contemplated by the
Transaction Documents in the form provided by the Exchange Act.


     5.10 BEST EFFORTS. Each of the parties hereto shall use its best efforts to
satisfy each of the conditions to be satisfied by it as provided in Articles VI
and VII of this Agreement.


     5.11 CONFIDENTIALITY. Each party agrees that it will not disclose and it
will cause its officers, directors, employees, representatives, agents, and
advisers not to disclose, any Confidential Information (as hereinafter defined)
with respect to the other party furnished, at any time or in any manner,
provided that (i) any disclosure of such information may be made to which the
Company and Purchaser consent in writing; and (ii) such information may be
disclosed if so required by law or regulatory authority. “Confidential
Information” means information or knowledge obtained in any due diligence or
other investigation relating to the negotiation and execution of this Agreement,
information relating to the terms of the transactions contemplated hereby and
any information identified as confidential in writing from one party to the
other; provided, however, that “Confidential Information” shall not include
information or knowledge that (a) becomes generally available to the public
absent any breach of this Section 5.11, (b) was available on a non-confidential
basis to a party prior to its disclosure pursuant to this Agreement, or (c)
becomes available on a non-confidential basis from a third party who is not
bound to keep such information confidential. In the event of the termination of
this Agreement, each party will promptly return all documents, contracts,
records, or properties to the other party and destroy all copies of such
Confidential Information.


ARTICLE VI

CONDITIONS TO THE OBLIGATION OF THE PURCHASER TO CLOSE

     The obligation of the Purchaser to purchase the Purchased Securities, to
pay the purchase price therefor at the Closing and to perform any


22

--------------------------------------------------------------------------------

 

obligations hereunder shall be subject to the satisfaction as determined by, or
waiver by, the Purchaser of the following conditions on or before the Closing
Date.


     6.1 REPRESENTATIONS AND WARRANTIES. The representations and warranties of
the Company contained in Article III hereof shall be true and correct in all
respects, at and on the Closing Date as if made at and on such date, except
where any inaccuracy in such representations and warranties would not have a
Material Adverse Effect, provided, however, that representations and warranties
of the Company contained in Article III hereof and made with respect to the
Initial Financial Statements shall be made with respect to the Closing Financial
Statements (as defined in Section 6.5 below) at and on the Closing Date.


     6.2 COMPLIANCE WITH THIS AGREEMENT. The Company shall have performed and
complied in all material respects with all of its agreements set forth herein
that are required to be performed by the Company on or before the Closing Date.


     6.3 OFFICER’S CERTIFICATE. The Purchaser shall have received a certificate
from the Company, in form and substance satisfactory to the Purchaser, dated the
Closing Date, and signed by the Chief Executive Officer and Chief Financial
Officer of the Company, certifying as to the matters set forth in Section 6.1
and 6.2.


     6.4 SECRETARY’S CERTIFICATE. The Purchaser shall have received a
certificate from the Company, in form and substance satisfactory to the
Purchaser, dated the Closing Date and signed by the Secretary of the Company,
certifying (a) that the Company is in good standing in the Commonwealth of
Pennsylvania, (b) that the attached copies of the Articles of Incorporation, the
Bylaws, resolutions of the Board of Directors approving this Agreement and each
of the other Transaction Documents and the transactions contemplated hereby and
thereby, are all true, complete and correct and remain unamended and in full
force and effect and (c) as to the incumbency and specimen signature of each
officer of the Company executing this Agreement, each other Transaction Document
and any other document delivered in connection herewith on behalf of the
Company.


     6.5 CHIEF FINANCIAL OFFICER’S CERTIFICATE. The Purchaser shall have
received a certificate from the Company, in form and substance satisfactory to
the Purchaser, dated the Closing Date and signed by the Chief Financial Officer
of the Company, certifying that (a) the audited consolidated financial
statements of the Company and its Subsidiaries (balance sheet and statements of
operations, cash flow and shareholders’ equity, together with the notes thereto)
for the fiscal year ended December 31, 2004 set forth in the SEC Reports which
contains the unqualified report of the Company’s independent certified public
accountants (the “Audited 2004 Financial Statements”) and the unaudited
consolidated financial statements of the Company and its Subsidiaries (balance
sheet and statements of operations) for the most recently completed monthly
portion of calendar year 2005 for which financial statements are available (the
“Unaudited 2005 Financial Statements” and together with the Audited 2004
Financial Statements, the “Closing Financial Statements”) are complete and
correct in all material respects and have been prepared in accordance with GAAP
applied on a consistent basis throughout the periods indicated and with each
other, except that the Unaudited 2005 Financial Statements do not contain
footnotes or normal year-end adjustments, and (b) the Closing Financial
Statements fairly present in all material respects the financial condition,
operating results and cash flows of the


23

--------------------------------------------------------------------------------

 

Company and its Subsidiaries as of the respective dates and for the respective
periods indicated in accordance with GAAP, except that the Unaudited 2005
Financial Statements do not contain footnotes or normal year-end adjustments.


     6.6 PURCHASED SECURITIES. The Company shall have delivered to the Purchaser
(i) certificates in definitive form representing the Purchased Shares,
registered in the name of the Purchaser and (ii) each of the Warrants, duly
executed by the Company.


     6.7 INVESTOR RIGHTS AGREEMENT. The Company shall have duly executed and
delivered the Investor Rights Agreement.


     6.8 REGISTRATION RIGHTS AGREEMENT. The Company shall have duly executed and
delivered the Registration Rights Agreement.


     6.9 SERVICES AGREEMENT. The Company shall have duly executed and delivered
the Services Agreement.


     6.10 AMENDMENTS TO THE EMPLOYMENT AGREEMENTS. The Company and each officer
who is a party to a Change in Control Employment Agreement shall have duly
executed and delivered the Amendments to the Employment Agreements; provided,
however, that if any of Messrs. McLane, Carradine, Webb or Taylor are not
employed by the Company at the Closing Date, such person shall not execute an
amendment to his Change in Control Employment Agreement.


     6.11 OPINION OF COUNSEL. The Purchaser shall have received an opinion of
Locke Liddell & Sapp LLP, dated the Closing Date, relating to the transactions
contemplated by or referred to herein, substantially in the form attached hereto
as Exhibit G.


     6.12 BOARD OF DIRECTORS. The Board of Directors shall have appointed two
individuals designated by the Purchaser to the Board of Directors of the
Company, as contemplated by the Investor Rights Agreement.


     6.13 NASD. The Purchased Shares and Warrant Shares shall not have been
rejected for quotation on the Nasdaq SmallCap Market.


     6.14 STATUS UPDATE. The Company shall have provided the Purchaser a written
status update relating to any potential acquisitions contemplated by the Board
of Directors


     6.15 PREFERRED RIGHTS. The rights of the preferred shareholders of the
Company with respect to their right of first refusal relating to the
transactions contemplated by this Agreement and the other Transaction Documents
shall have been waived in writing or the time to exercise such rights shall have
elapsed.


     6.16 NO INJUNCTION. No Order shall have been enacted, entered, promulgated
or endorsed by any court or Governmental Authority of competent jurisdiction
which prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.


24

--------------------------------------------------------------------------------

 

     6.17 COMMON SHAREHOLDERS’ APPROVAL. The Proposal shall have been approved
by the Company’s common shareholders.


ARTICLE VII

CONDITIONS TO THE OBLIGATION OF THE COMPANY TO CLOSE

     The obligation of the Company to issue and sell the Purchased Securities
and the obligations of the Company to perform its other obligations hereunder
shall be subject to the satisfaction as determined by, or waiver by, the Company
of the following conditions on or before the Closing Date:


     7.1 PAYMENT OF PURCHASE PRICE. The Purchaser shall have paid, by wire
transfer, the aggregate purchase price for the Purchased Securities to be
purchased by the Purchaser.


     7.2 INVESTOR RIGHTS AGREEMENT. The Purchaser shall have duly executed and
delivered the Investor Rights Agreement.


     7.3 REGISTRATION RIGHTS AGREEMENT. The Purchaser shall have duly executed
and delivered the Registration Rights Agreement.


     7.4 SERVICES AGREEMENT. The Purchaser shall have duly executed and
delivered the Services Agreement.


     7.5 AMENDMENTS TO THE EMPLOYMENT AGREEMENTS. The Company and each officer
who is a party to a Change in Control Employment Agreement shall have duly
executed and delivered the Amendments to the Employment Agreements; provided,
however, that if any of Messrs. McLane, Carradine, Webb or Taylor are not
employed by the Company at the Closing Date, such person shall not execute an
amendment to his Change in Control Employment Agreement.


     7.6 REPRESENTATIONS AND WARRANTIES. The representations and warranties of
the Purchaser contained in Article IV hereof shall be true and correct at and on
the Closing Date as if made at and on such date, except where any inaccuracy in
such representations and warranties would not have a Material Adverse Effect.


     7.7 COMPLIANCE WITH THIS AGREEMENT. The Purchaser shall have performed and
complied in all material respects with all of its agreements set forth herein
that are required to be performed by the Purchaser on or before the Closing
Date.


     7.8 BANK LETTER. The Purchaser shall have delivered to the Company a
“comfort” letter from a financial institution, in a form reasonably acceptable
to the Company, which states, in relevant part, that the sole stockholder of the
Purchaser has on deposit with such financial institution funds sufficient to pay
the applicable Exercise Price (as defined in the First Warrant) on behalf of the
Purchaser.


25

--------------------------------------------------------------------------------

 

     7.9 NO INJUNCTION. No Order shall have been enacted, entered, promulgated
or endorsed by any court or Governmental Authority of competent jurisdiction
which prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.


     7.10 COMMON SHAREHOLDERS’ APPROVAL. The Proposal shall have been approved
by the Company’s common shareholders.


     7.11 OBSERVER AGREEMENTS. The person serving as the observer as provided in
the Investor Rights Agreement shall have executed a confidentiality agreement in
a form acceptable to the Company and agreed in writing to comply with the
Company’s Insider Trading Policy and Code of Conduct.


ARTICLE VIII

INDEMNIFICATION

     8.1 INDEMNIFICATION. The Company agrees to indemnify, defend and hold
harmless the Purchaser and the Purchaser’s Affiliates and their respective
officers, managers, directors, agents, employees, subsidiaries, partners,
members and controlling persons (each, an “Indemnified Party”) to the fullest
extent permitted by law from and against any and all losses, Claims (including,
without limitation, any Claim by a third party), damages, expenses (including
reasonable fees, disbursements and other charges of counsel incurred by the
Indemnified Party in any action between the Company and the Indemnified Party or
between the Indemnified Party and any third party (other than a third party who
is an Affiliate of such Indemnified Party) or otherwise in the manner described
in Section 8.2 below) or other liabilities (collectively, “Losses”) resulting
from or arising out of any breach of any representation or warranty, covenant or
agreement by the Company in this Agreement (subject to the expiration of the
survival of such representations and warranties, as provided in Section 10.1).
In connection with the obligation of the Company to indemnify for expenses as
set forth above, the Company shall, upon presentation of appropriate invoices
containing reasonable detail, reimburse each Indemnified Party for all such
expenses (including reasonable fees, disbursements and other charges of counsel
incurred by the Indemnified Party in any action between the Company and the
Indemnified Party or between the Indemnified Party and any third party (other
than a third party who is an Affiliate of such Indemnified Party) as they are
incurred by such Indemnified Party and to the extent so provided in Section 8.2
below; provided, however, that if an Indemnified Party is reimbursed under this
Article VIII for any expenses, such reimbursement of expenses shall be refunded
to the extent it is finally judicially determined that the Indemnified Party is
not entitled to indemnification hereunder.


     8.2 NOTIFICATION. Each Indemnified Party under this Article VIII shall,
promptly after the receipt of notice of the commencement of any Claim against
such Indemnified Party in respect of which indemnity may be sought from the
Company under this Article VIII, notify the Company in writing of the
commencement thereof. The omission of any Indemnified Party to so notify the
Company of any such action shall not relieve the Company from any liability
which the Company may have to such Indemnified Party under this Article VIII
unless, and only to the extent that, such omission results in the Company’s
forfeiture of substantive rights or defenses. In case any such Claim shall be
brought against any Indemnified Party, and it shall notify the Company of the


26

--------------------------------------------------------------------------------

 

commencement thereof, the Company shall be entitled to assume the defense
thereof at their own expense, with counsel satisfactory to such Indemnified
Party in its reasonable judgment; provided that any Indemnified Party may, at
its own expense, retain separate counsel to participate in such defense at its
own expense. Notwithstanding the foregoing, in any Claim in which both the
Company, on the one hand, and an Indemnified Party, on the other hand, are, or
are reasonably likely to become, a party, such Indemnified Party shall have the
right to employ separate counsel and to control its own defense of such Claim
if, in the reasonable opinion of counsel to such Indemnified Party, either (x)
one or more defenses are available to the Indemnified Party that are not
available to the Company or (y) a conflict or potential conflict exists between
the Company, on the one hand, and such Indemnified Party, on the other hand,
that would make such separate representation advisable; provided, however, that
the Company (i) shall not be liable for the fees and expenses of more than one
counsel to all Indemnified Parties and (ii) shall reimburse the Indemnified
Parties for all of such fees and expenses of such counsel, as such fees and
expenses are incurred. The Company agrees that it will not, without the prior
written consent of the Indemnified Party, settle, compromise or consent to the
entry of any judgment in any pending or threatened Claim relating to the matters
contemplated hereby (if any Indemnified Party is a party thereto or has been
actually threatened to be made a party thereto) unless such settlement,
compromise or consent includes an unconditional release of each Indemnified
Party from all liability arising or that may arise out of such Claim. The
Company shall not be liable for any settlement of any Claim effected against an
Indemnified Party without its written consent, which consent shall not be
unreasonably withheld. The rights accorded to an Indemnified Party hereunder
shall be in addition to any rights that any Indemnified Party may have at common
law, by separate agreement or otherwise; provided, however, that notwithstanding
the foregoing or anything to the contrary contained in this Agreement, nothing
in this Article VIII shall restrict or limit any rights that any Indemnified
Party may have to seek equitable relief.


     8.3 CONTRIBUTION. If the indemnification provided for in this Article VIII
from the Company is unavailable to an Indemnified Party hereunder in respect of
any Losses for which the Company would otherwise be required to indemnify the
Indemnified Party under this Article VIII, then the Company, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of the Company and Indemnified
Party in connection with the actions which resulted in such Losses, as well as
any other relevant equitable considerations. The relative faults of the Company
and Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, the Company or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action. The amount paid or payable by a
party as a result of the Losses referred to above shall be deemed to include any
legal or other fees, charges or expenses reasonably incurred by such party in
connection with any investigation or proceeding.


ARTICLE IX

TERMINATION OF AGREEMENT

27

--------------------------------------------------------------------------------

 

     9.1 TERMINATION. This Agreement may be terminated by written notice prior
to the Closing as follows:


          (a) at any time on or prior to the Closing Date, by mutual written
consent of the Company and the Purchaser;


          (b) at the election of either party by written notice to the other
party after 5:00 p.m., Eastern Time, on June 30, 2005, if the Closing shall not
have occurred, unless such date is extended by the mutual written consent of the
Company and the Purchaser; provided, however, that the right to terminate this
Agreement under this Section 9.1(b) shall not be available to a party if that
party’s breach of any representation, warranty, covenant or agreement under this
Agreement has been the cause of, or resulted in, the failure of the Closing to
occur on or before such date;


          (c) at the election of the Purchaser, if there has been a material
breach of any representation, warranty, covenant or agreement on the part of the
Company contained in this Agreement, which breach has not been cured within
fifteen (15) days of written notice to the Company of such breach;


          (d) at the election of the Company, if there has been a material
breach of any representation, warranty, covenant or agreement on the part of the
Purchaser contained in this Agreement, which breach has not been cured within
fifteen (15) days of written notice to the Purchaser of such breach; or


          (e) at the election of either party, if the Company’s common
shareholders do not approve the Proposal at the Special Meeting (or any
postponements or adjournments thereof).


     If this Agreement so terminates, it shall become null and void and have no
further force or effect, except as provided in Section 9.2.


     9.2 SURVIVAL. If this Agreement is terminated and the transactions
contemplated hereby are not consummated as described above, this Agreement shall
become void and of no further force and effect, except for the provisions of
Section 5.11, Article VIII, this Section 9.2 and Section 10.12; provided,
however, that (i) none of the parties hereto shall have any liability in respect
of a termination of this Agreement pursuant to Section 9.1(a), (b) or (e)
(except as provided in Section 10.12), (ii) nothing shall relieve the Company
from liability for actual damages resulting from a termination of this Agreement
pursuant to Section 9.1(c), (iii) nothing shall relieve the Company from
liability to pay amounts due under Section 10.12 resulting from a termination of
this Agreement pursuant to Sections 9.1(b), 9.1(c) or 9.1(e) and (iv) nothing
shall relieve the Purchaser from liability for actual damages resulting from a
termination of this Agreement pursuant to Section 9.1(d); and provided, further,
that none of the parties hereto shall have any liability for speculative,
indirect, unforeseeable or consequential damages or lost profits resulting from
any legal action relating to any termination of this Agreement.


28

--------------------------------------------------------------------------------

 

ARTICLE X

MISCELLANEOUS

     10.1 SURVIVAL OF REPRESENTATIONS AND WARRANTIES. All of the representations
and warranties made herein shall survive the execution and delivery of this
Agreement until the date that is ninety (90) days after the receipt by the
Purchaser of audited consolidated financial statements of the Company and its
Subsidiaries for the fiscal year ending December 31, 2005 (or, if such fiscal
year changes and no such audited consolidated financial statements are
available, then the next closest fiscal year), except for (a) Sections 3.1, 3.2,
3.3, 3.5 and 3.14, which representations and warranties shall survive
indefinitely and (b) Section 3.12, which shall survive until the later to occur
of (i) the lapse of the statute of limitations with respect to the assessment of
any Tax to which such representation and warranty relates (including any
extensions or waivers thereof) and (ii) sixty (60) days after the final
administrative or judicial determination of the Taxes to which such
representation and warranty relates, and no claim with respect to Section 3.12
may be asserted thereafter with the exception of claims arising out of any fact,
circumstance, action or proceeding to which the party asserting such claim shall
have given notice to the other parties to this Agreement prior to the
termination of such period of reasonable belief that a tax liability will
subsequently arise therefrom.


     10.2 NOTICES. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:


  if to the Company:   Healthaxis Inc.
5215 N. O’Connor Boulevard
800 Central Tower
Irving, Texas 75039
Attention: J. Brent Webb, Esq.
Telecopy: (972) 458-8050           with a copy to:   Locke Liddell & Sapp LLP
2200 Ross Avenue
Suite 2200
Dallas, Texas 75201
Attention: John B. McKnight, Esq.
Telecopy: (214) 756-8675;           if to Purchaser:   Tak Investments, Inc.
400 Professional Drive, Suite 420
Gaithersburg, Maryland 20879
Attention: Sharad Tak           with a copy to:   Shaw Pittman LLP
1650 Tysons Boulevard
Suite 1400
McLean, Virginia 22102
Attention: Steven L. Meltzer, Esq.
Telecopy: (703) 770-7901;

29

--------------------------------------------------------------------------------

 

     All such notices, demands and other communications shall be deemed to have
been duly given (i) when delivered by hand, if personally delivered; (ii) one
Business Day after being sent, if sent via a reputable nationwide overnight
courier service guaranteeing next business day delivery; (iii) five (5) Business
Days after being sent, if sent by registered or certified mail, return receipt
requested, postage prepaid; and (iv) when receipt is mechanically acknowledged,
if telecopied. Any party may by notice given in accordance with this Section
10.2 designate another address or Person for receipt of notices hereunder. Any
party may give any notice, request, consent or other communication under this
Agreement using any other means (including, without limitation, personal
delivery, messenger service, first class mail or electronic mail), but no such
notice, request, consent or other communication shall be deemed to have been
duly given unless and until it is actually received by the party to whom it is
given.


     10.3 SUCCESSORS AND ASSIGNS; THIRD PARTY BENEFICIARIES. This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of the parties hereto. Subject to the Company’s prior consent not to be
unreasonably withheld or delayed and applicable securities laws and the terms
and conditions thereof, the Purchaser may assign any of its rights under this
Agreement to any of the Purchaser’s Affiliates. The Company may not assign any
of its rights under this Agreement without the written consent of the Purchaser.
Except as provided in Article VIII, no Person other than the parties hereto and
their successors and permitted assigns is intended to be a beneficiary of this
Agreement.


     10.4 AMENDMENT AND WAIVER. (a) No failure or delay on the part of the
Company or the Purchaser in exercising any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy.


          (b) Any amendment, supplement or modification of or to any provision
of this Agreement, any waiver of any provision of this Agreement, and any
consent to any departure by the Company or the Purchaser from the terms of any
provision of this Agreement, shall be effective (i) only if it is made or given
in writing and signed by the Company and the Purchaser purchasing a majority of
the Purchased Shares, and (ii) only in the specific instance and for the
specific purpose for which made or given. Except where notice is specifically
required by this Agreement, no notice to or demand on the Company in any case
shall entitle the Company to any other or further notice or demand in similar or
other circumstances.


     10.5 COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.


30

--------------------------------------------------------------------------------

 

     10.6 HEADINGS. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.


     10.7 GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without regard to the principles
thereof relating to conflicts of law or choice of law.


     10.8 DISPUTES.


          (a) Except as provided in Article VIII of this Agreement, any dispute,
difference controversy or claim arising in connection with or related or
incidental to, or question occurring under, this Agreement or the subject matter
hereof shall be finally settled under the Commercial Arbitration Rules (the
“Rules”) of the American Arbitration Association (“AAA”), unless otherwise
agreed, by an arbitral tribunal composed of three (3) arbitrators, at least one
(1) of whom shall be an attorney experienced in corporate transactions,
appointed by agreement of the Company and the Purchaser in accordance with said
Rules. In the event the parties fail to agree upon a panel of arbitrators from
the first list of potential arbitrators proposed by the AAA, the AAA will submit
a second list in accordance with said Rules. In the event the parties shall have
failed to agree upon a full panel of arbitrators from said second list, any
remaining arbitrators to be selected shall be appointed by the AAA in accordance
with said Rules. All arbitrators shall be neutral arbitrators.


          (b) The arbitrators shall not have the authority to add to, detract
from, or modify any provision hereof nor to award punitive damages to any
injured party. A decision by a majority of the arbitrators shall be final,
conclusive and binding. The arbitrators shall deliver a written and reasoned
award with respect to the dispute to each of the parties, who shall promptly act
in accordance therewith. Any arbitration proceeding shall be held in either
Dallas, Texas or Washington, D.C., as selected by the party that does not
initiate the arbitration proceedings. Any arbitration proceeding and the results
thereof shall be subject to the confidentiality provisions of Section 5.11.


          (c) The parties hereby exclude any right of appeal to any court on the
merits of the dispute. The provisions of this Section 10.8 may be enforced in
any court having jurisdiction over the award or either of the parties or any of
their respective assets, and judgment on the award (including without limitation
equitable remedies) granted in any arbitration hereunder may be entered in any
such court. Nothing contained in this Section 10.8 shall prevent any party from
seeking injunctive or other equitable relief from any court of competent
jurisdiction, without the need to resort to arbitration.


     10.9 SEVERABILITY. If any one or more of the provisions contained herein,
or the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason by a court of competent
jurisdiction, the validity, legality and enforceability of any such provision in
every other respect and of the remaining provisions hereof shall not be in any
way impaired, unless the provisions held invalid, illegal or unenforceable shall
substantially impair the benefits of the remaining provisions hereof.


31

--------------------------------------------------------------------------------

 

     10.10 RULES OF CONSTRUCTION. Unless the context otherwise requires,
references to sections or subsections refer to sections or subsections of this
Agreement.


     10.11 ENTIRE AGREEMENT. This Agreement, together with the exhibits and
schedules hereto, and the other Transaction Documents are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, representations, warranties or undertakings, other than
those set forth or referred to herein or therein. This Agreement, together with
the exhibits and schedules hereto, and the other Transaction Documents supersede
all prior agreements and understandings between the parties with respect to such
subject matter.


     10.12 FEES AND EXPENSES. Each party hereto shall be solely responsible for
the fees and expenses incurred by such party in connection with the negotiation
and consummation of the Transaction Documents and the transactions contemplated
thereby; provided, however, that at the Closing, the Company shall pay to the
Purchaser an amount in cash equal to One Hundred Fifty Thousand Dollars
($150,000). In the event of the termination of this Agreement by the Purchaser
pursuant to Section 9.1(b), 9.1(c) or 9.1(e) hereof, the Company shall pay to
the Purchaser an amount in cash equal to One Hundred Fifty Thousand Dollars
($150,000) within two (2) business days of such termination.


     10.13 PUBLIC ANNOUNCEMENTS. After the execution hereof, the Company shall
be permitted to issue a press release relating to the Transaction Documents and
the transactions contemplated thereby. The Purchaser shall have the opportunity
to review and comment on such press release prior to its issuance, which review
and comment shall be provided as expeditiously as reasonably possible so that
such press release may be issued in accordance with Section 5.9, and such press
release shall be in form and substance reasonably satisfactory to the Purchaser.
Except as set forth in the previous sentence, neither the Company nor the
Purchaser will issue any press release or make any public statements with
respect to this Agreement or the transactions contemplated hereby without the
prior written consent of the other parties hereto, except to the extent such
party reasonably believes such press release or public statement is required by
applicable law or stock market regulations, including pursuant to the rules and
regulations of the Commission; provided, however, that the Company and the
Purchaser may make reasonable public statements consistent with prior public
statements otherwise permitted under this Section 10.13. Notwithstanding the
foregoing, the Company will not use or refer to the name of the Purchaser in any
public statement or disclosure, without the consent of the Purchaser except to
the extent that such party reasonably believes such statement or disclosure is
required by applicable law or stock market regulations, including pursuant to
the rules and regulations of the Commission.


     10.14 FURTHER ASSURANCES. Each of the parties shall execute such documents
and perform such further acts (including, without limitation, obtaining any
consents, exemptions, authorizations or other actions by, or giving any notices
to, or making any filings with, any Governmental Authority or any other Person)
as may be reasonably required or desirable to carry out or to perform the
provisions of this Agreement.


[Remainder of page intentionally left blank]

32

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Stock and Warrant Purchase Agreement on the date first written
above.


  COMPANY:       HEALTHAXIS INC.       By: /s/ James W. McLane   Name: James W.
McLane   Title: CEO               PURCHASER:       TAK INVESTMENTS, INC.      
By: /s/ Sharad Tak   Name: Sharad Tak   Title: President



33

--------------------------------------------------------------------------------